DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 15 April 2021, 22 April 2022, and 16 May 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the references indicated with 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36, 38, 39, 45, 47-49, and 51-55 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claims 36, 38, 39, 45, 47-49, and 51-55 recite broad and narrow recitations of various ranges/limitations specified in the respective claims.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Allowable Subject Matter
Claims 34, 35, 37, 40-44, 46, 50, and 56-66 are allowed.
Claims 36, 38, 39, 45, 47-49, and 51-55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: With respect to claims 34-66, Examiner considers Garg (US 2015/0361356) to be the closest relevant prior art reference.  Garg discloses a method of purifying a recycled organic material (used motor oil) containing silicon compounds (see Garg, Abstract; and paragraph [0004]), the method comprising: (a) heat treating the recycled organic material (see Garg, paragraph [0014]); and (b) evaporating the heat treated recycled organic material to obtain a heat treated recycled organic material containing less silicon than the feed material to step (a) (see Garg, paragraph [0015]).  However, Garg does not disclose or otherwise suggest wherein the heat treating step is carried out at a pressure in the range of 500 kPa to 5000 kPa.  Thus, Examiner finds Applicant’s claims patentable over the disclosure of Garg. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771